CROW, Presiding Judge,
concurring.
I concur in the result reached by the principal opinion. I write separately out of concern about dismissal of Appellant’s petition as to Western Surety Company.
I agree with the principal opinion’s holding that the petition does not state a cause of action which the probate division was authorized to hear and determine against Western Surety incidental to probate of the decedent’s estate. What concerns me is whether the judge of the probate division could have certified the dispute between Appellant and Western Surety to the presiding judge of the circuit for assignment to a judge having authority to hear and determine such dispute. Had Appellant searched the statutes and briefed the issue, it is a question that would have warranted our attention. However, the issue is unmentioned in either party’s brief, and I believe we should not address it without benefit of briefs.
By concurring in the result, I do not foreclose consideration of the issue if it is presented in a future case.